DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Jessica Kiser (Reg. #78,080) on March 05, 2021.
The application has been amended as follows: 
Claim 1, Line 10 has been amended as follows, “
Claim 10, Line 9 has been amended as follows, “create 
The above amendments have been made to resolve an objection to the claims filed on January 25, 2021. The “pressure zones” are plural, therefore the term “a” should be removed for grammatical reasons. 
Claim 1, Line 25 has been amended as follows, “with one of an interior side or an exterior side”
Claim 11, Line 17 has been amended as follows, “one of an exterior side or an interior side”
The above amendments have been made to address a 35 U.S.C. 112(a)/(b) issue. It was unclear if the claim was reciting in the conjunctive, including both exterior side and interior side, or alternative. There does not appear to be sufficient written description for a conjunctive embodiment.
Claim 5, Line 3 has been amended as follows, “spar and clamp onto”
Claim 17, Line 3 has been amended as follows, “spar and clamp onto”

Claim 22, Lines 2-4 have been amended as follows, “engages directly with the interior side of the airfoil formed by the turbine vane 
The above amendment has been made to resolve 35 U.S.C. 112(b) issues. The discussion of forces appears redundant with what is already recited in Claim 11 and the gas turbine engine lacks antecedent basis.
Claim 19, Line 2 has been amended as follows, “the rod is received in part in the spar fixture to”
The above amendment has been made to resolve an objection due to an obvious grammatical error. This specific issue was found after the interview and is corrected without authorization from Applicant’s representative. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 10, Claim 10 was previous objected to in the Non-Final Rejection filed November 05, 2020 and is now written in independent form. Therefore, Claim 10 is allowable for the same reasons previously set forth. 
Regarding Claims 1 and 11, Applicant’s arguments are found to be persuasive. Specifically, Applicant’s comparison to McCaffrey not teaching the outer load transfer collar in engagement with respect to Claim 11 discussed on Pg. 10 and not teaching an engagement of an outer load transfer extension of the airfoil with respect to Claim 1 discussed on Pg. 11-12. As can be seen in Figure 3 of McCaffrey (US 2013/0094951 A1) there is no engagement with the collar of the fixture (76) with the airfoil (90) at all. The prior art of record also does not indicate such a 
Claims 4-8, 12, and 14-22 subsequently depend upon Claims 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745